DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 9/7/2022 have been received and entered into the case. Claims 7, 14 and 17 have been canceled. Claims 1-6, 8-13 and 15-16 are pending, Claims 11, 13 and 16 have been withdrawn, Claims 1-6, 8-10, 12, and 15 have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections of Claim 3 are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections of Claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments – Claim 14 has been canceled.
Rejections under 35 U.S.C. 103 are withdrawn in view of applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities: the recitation of “the plurality of embryos from the sediment sample” (line 10) is suggested to read “the plurality of dormant embryos from the sediment sample”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations of “pre-determined normal lifecycle” (claim 1) and “pre-determined period of time” (claim 6) are not described in the specification as originally filed. Thus, these limitations are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, the recitation of “pre-determined normal lifecycle” (line 13 & 16-17) renders the claim indefinite because it is unclear how the term “pre-determined” is defined, the instant specification lacks disclosure of the term “pre-determined”. Since the term “pre-determined normal lifecycle” is unclear, the recitation of “a deviation from a pre-determined normal lifecycle” is also unclear.
Claim 3, the recitation of “one or more deviations” (line 8) renders the claim indefinite. Claim 3 is dependent from Claim 2, and Claim 2 is dependent from Claim 1, which recites “a deviation”. Therefore, it is unclear how many deviations are evaluated, and which deviation or deviations are evaluated.
Claim 6, the recitation of “carried out multiple times over a pre-determined period of time” is indefinite as it is unclear how the term “a pre-determined period of time” is defined, and/or what is the pre-determined period of time.
Claim 12, line 2, recites the limitation “the pore water”. There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al (Journal of Environmental Sciences. 2007;19:733-737. Cited on IDS).
The instant claims recite a method for determining sediment toxicity caused by at least one of an indigenous and introduced toxicant in fresh water sediment, marine sediment or terrestrial soil samples, the method comprising: collecting a sediment sample; selecting a plurality of dormant embryos of at least one species having a dormant life stage; mixing the plurality of dormant embryos with the sediment sample via an incubation container under conditions that induce or maintain dormancy with respect to the dormant embryos; separating the plurality of embryos from the sediment sample thereby enabling an evaluation of emergence, hatching, development, and mortality; and determining a presence of a toxicant in the sediment sample based on a deviation from a pre-determined normal lifecycle corresponding to the species, wherein the determining comprises a simultaneous evaluation of emergence, hatching, developmental deformity, mortality, altered developmental rate, and altered developmental timing with respect to hatching and emergence based on the pre-determined normal lifecycle.
Jiang teaches a method for investigating the potential effects of heavy metals (toxicant) on hatching success of copepod resting eggs (a plurality of dormant embryos of at least one species) in the sediment (p.734 col left – para 1), comprising performing sediment toxicity tests for Cu, Cd, and Pb individually, each test is composed of three treatments plus a control, each treatment and control has five replicates (the method is carried out multiple times), the treatments and the control are kept at 10ºC, resting eggs (selected plurality of dormant embryos) hatch synchronously if they are chilled and then warmed (under conditions to induce or maintain dormancy), hatching success of resting eggs is investigated at three time points over a month period, i.e., 3, 10, and 30 d after treatment (determining a presence of a toxicant in the sediment sample) (p.734 col left – para 3). Sediment sub-samples of equivalent size are obtained (collected sediment sample) by filling a dish, the contents of sediment are washed through mesh gauzes, eggs remained on the mesh gauze (separating the plurality of embryos from the sediment thereby enabling an evaluation of emergence, hatching, development, and morality, prior to evaluating the deviation from a normal lifecycle) is incubated in beakers filled with sea water filtered through a mesh gauze to allow viable eggs to hatch, the contents of beakers are observed every two days, each copepod nauplii recovered from the supernatant is individually transported to a beaker (p.734 col left – para 4). Mortality due to heavy metals is calculated (p.734 col right – para 2), the number of nauplii significantly declined with the copper concentration at each time point (Table 1), the number of nauplii emerging from the sediment samples decreased markedly with the increase of exposure time under different copper concentrations (Fig.1a), an increase of the Cu concentration from 34.8 to 348 mg/kg, reduced the number of hatched nauplii by 46.6%–100% (Table 2), few resting eggs could survive under the high concentrations (a simultaneous evaluation of emergence, hatching, developmental deformity, mortality, altered developmental rate, and altered developmental timing with respect to hatching and emergence) (p.734 col right – para 4).
Therefore the reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (Journal of Environmental Sciences. 2007;19:733-737. Cited on IDS) as applied to claims 1, 2, 6, and 8 above.
Jiang teaches a method for investigating the potential effects of heavy metals (toxicant) on hatching success of copepod resting eggs (a plurality of dormant embryos of at least one species) in the sediment.

Jiang does not teach the method wherein the at least one species is an Artemia species (claim 9).
However, Jiang does teach the method wherein biocide SeaKleen is toxic to resting eggs of Artemia sp., the sensitivity of zooplankton (such as Artemia) resting egg to toxicity may make it a useful tool for future ecotoxicological studies (p.736 col right – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Artemia sp. in a sediment toxicity test, since Jiang discloses biocides is toxic to zooplankton resting egg such as Artemia sp., and the sensitivity of zooplankton resting egg to toxicity may make it a useful tool for future ecotoxicological studies. Therefore, incorporating Artemia sp. resting eggs, zooplankton resting eggs, in a sediment toxicity test may help with future ecotoxicological studies. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Artemia sp. in a sediment toxicity test with a reasonable expectation of success.

Response to Arguments
Applicant argues that Jiang does not describe, teach or suggest “mixing the plurality of dormant embryos with the sediment sample via an incubation container under conditions to induce or maintain dormancy,” and “determining a presence of a toxicant in the sediment sample based on a deviation from a pre-determined normal lifecycle corresponding to the species, wherein the determining comprises a simultaneous evaluation of....”.
These arguments are not found persuasive because Jiang does teach the method is for investigating the potential effects of heavy metals (toxicant) on hatching success of copepod resting eggs (a plurality of dormant embryos of at least one species) in a sediment, wherein resting eggs (selected plurality of dormant embryos) hatch synchronously if they are chilled and then warmed (under conditions to induce or maintain dormancy). Mortality due to heavy metals is calculated (p.734 col right – para 2), the number of nauplii significantly declined with the copper concentration at each time point (Table 1), the number of nauplii emerging from the sediment samples decreased markedly with the increase of exposure time under different copper concentrations (Fig.1a), an increase of the Cu concentration from 34.8 to 348 mg/kg, reduced the number of hatched nauplii by 46.6%–100% (Table 2), few resting eggs could survive under the high concentrations (a simultaneous evaluation of emergence, hatching, developmental deformity, mortality, altered developmental rate, and altered developmental timing with respect to hatching and emergence) (p.734 col right – para 4).

Conclusion
No claims are allowed. Claim 3 is free of prior art, Claims 4-5, 10, 12, and 15 are dependent from Claim 3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651